DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 7/25/2022.  Claims 1-20 are pending.  Claim 9 has been amended.  Claims 12-18 are withdrawn from further consideration.
Applicant argues that the limitations “dedicated power modules,” “a first power module,” and/or “a second power module” should not be interpreted under 35 U.S.C. 112(f) because they are known in the art.  Accordingly, sufficient structure is included in the claim such that application of 35 U.S.C. 112(f) is improper.  The Examiner respectfully disagrees because the generic placeholder terms “module” or “modules” are coupled with functional language without reciting sufficient structure to perform the function(s).
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.
Claims 1-4, 6, 10, and 19 were rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Jeoung et al.  (US 2018/0355540) in view of Kim (US 5,931,029).  Claims 7-9, 11, and 20 were rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Jeoung et al.  (US 2018/0355540), in view of Kim (US 5,931,029, and further in view of Miyake et al.  (US 2020/0080246).  Applicant argues that neither Jeoung nor Kim discloses the claimed invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant also appears to argue that since Kim discloses rotation of a blade assembly (420) using the second driving means (620), it cannot be combined with Jeoung.  The Examiner respectfully disagrees.  Notably, Jeoung teaches a horizontal washing machine having a pulsator (40) driven by first shaft (113) and a drum (30) separately driven by a second shaft (133).  Kim teaches a drive which can drive a baton (430) driven by a shaft (500) connected to a second rotor (622) and a spin basket (300) separately driven by a first rotor (612; col. 2, line 60 through col. 3, line 4; col. 3, lines 44-47).  A PHOSITA would understand that the pulsator and drum (30, 40) of Jeoung could be driven with other motors, such as a dual direct drive motor taught by Jeoung, would have found the combination obvious, and the results would be predictable.  Applicant also argues that the teachings of Kim or Miyake are not interchangeable with a horizontal-axis laundry appliance.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Also, it should be clear from the record that direct or indirect drive motors, and their respective drive circuitries, can be provided to a horizontal washing machine and those configurations are enabled (See Jeoung: Figures 3, 8; Kim: Figure 3).  Applicant also asserts that the MPEP requires the Examiner to provide any evidence regarding the interchangeability of configurations between vertical axis and horizontal axis laundry appliances.  The Examiner is not aware of any such specific requirement, but notes that Jeoung discloses use of a direct drive on a horizontal axis washer to drive an element (Figure 8), so it is respectfully submitted that a PHOSITA would understand a dual direct drive motor, such as taught by Kim, could be used with Jeoung to drive the separate pulsator (40) and drum (30).  Miyake teaches inverter circuits for driving rotors of a direct drive motor (Figure 11, 12, 13, 20, 30, 101, 102), which is analogous, and would have been understood to be a known means of providing power to a motor.  Once a prima facie case is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.
In response to Applicant’s arguments, the ground(s) of rejection are maintained.  The rejection has been modified only in response to the amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dedicated power modules,” “a first power module,” and/or “a second power module” in claims 7 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al.  (US 2018/0355540) in view of Kim (US 5,931,029).
Regarding claim 1, Jeoung discloses a laundry appliance comprising: a drum that is rotationally operable about a rotational axis within a tub (20, 30), wherein the rotational axis is oriented in a generally horizontal configuration (Figure 1); an impeller that is rotationally operable within the drum about the rotational axis (40).
Jeoung does not expressly disclose a dual-rotor motor that is coupled to the drum and the impeller for providing separate and independent rotation of the drum and impeller about the rotational axis, wherein an inner rotor of the dual-rotor motor is coupled with the impeller and an outer rotor of the dual-rotor motor is coupled with the drum.  Rather, Jeoung discloses an embodiment (Figure 8) in which a second driving device (330) includes a second driving motor (331) including an annular stator (332) and a rotor (334) connected via a second shaft (333) to the drum 30 (paragraph 123).  A first driving device (310) includes a first driving motor (311) and a pulley (315) coupled via a first shaft (313) to rotate the pulsator (paragraphs 126-127).  The second driving device is a direct driving device, and the first driving device may be a direct driving device (paragraph 131).
Kim discloses a washing machine having a tube (200), a spin basket (300) installed in tub, and a wash baton (430) installed in the center of an agitator (400).  A driving device (600) is installed under the tub and includes a first driving means (610), a second driving means (620) mounted within the first driving means (610).  The first driving means (610) has first stators (616) and a first rotor (612) that rotates the first agitator (400) and the spin basket (300; col. 2, line 60 through col. 3, line 4).  The second driving means (620) has second stators (626) and a second rotor (622) that rotates the wash baton (430).  The first rotor (612) may rotate independently of the second rotor (622; col. 3, lines 44-47).
Because it is known in the art to provide direct motors to the drum and pulsator of a horizontally arranged washing machine, as taught by Jeoung, and to provide a dual-rotor motor as claimed, and as taught by Kim, and the results of the substitution would be predictable, namely, providing a known motor design, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a dual-rotor motor that is coupled to the drum and the impeller for providing separate and independent rotation of the drum and impeller about the rotational axis, wherein an inner rotor of the dual-rotor motor is coupled with the impeller and an outer rotor of the dual-rotor motor is coupled with the drum.
Claims 2-4, 6, 10, and 19 are considered to be met by Jeoung, in view of Kim, as applied above and which results in: wherein the dual-rotor motor comprises: a stator having inner and outer poles that extend from a central core (Kim: Figure 4: 616, 626); inner windings disposed on the inner poles, wherein the inner rotor is in electromagnetic communication with the inner windings (622, 624, 628); and outer windings disposed on the outer poles wherein the outer rotor is in electromagnetic communication with the outer windings (Kim: Figure 4: 612, 614, 618); an outer shaft that extends between the outer rotor and the drum (Jeoung: 333; Kim: upper portion of 612); and an inner shaft that is positioned within the outer shaft and extending between the inner rotor and the impeller (Jeoung: 313; Kim: 500); wherein the stator includes a unitary core having a plurality of outer teeth that define the outer poles and a plurality of inner teeth that define the inner poles (Kim: 616, 626, 630); wherein the outer rotor and the inner rotors are free of positioning sensors (Kim does not appear to disclose any positioning sensors on the rotors); wherein the generally horizontal configuration includes the rotational axis that is positioned at an angle with respect to a horizontal plane (Jeoung: see Figures 1, 8; note that the claim encompasses an angle of zero degrees).

Claims 7-9, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al.  (US 2018/0355540), in view of Kim (US 5,931,029), and further in view of Miyake et al.  (US 2020/0080246).
Regarding claim 7, Jeoung, in view of Kim, is relied upon as above, but does not expressly disclose wherein the inner and outer windings are separately coupled to dedicated power modules, wherein the dedicated power modules include a first power module that selectively delivers a first electrical current to the outer windings, and a second power module that selectively delivers a second electrical current to the inner windings.
Miyake discloses a washing machine motor (Figure 40: 12), an inner rotor (30) connected to a drum (11), an outer rotor (20) connected to a pulsator (13), a drum side inverter circuit (101) connected to supply power to the inner rotor (30), and a pulsator side inverter circuit (102) connected to supply power to the outer rotor (20).
Because it is known in the art to have separate inverters for the drum and pulsator, and the results of the modification would be predictable, namely, providing power in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the inner and outer windings are separately coupled to dedicated power modules, wherein the dedicated power modules include a first power module that selectively delivers a first electrical current to the outer windings, and a second power module that selectively delivers a second electrical current to the inner windings
Claims 8-9, 11, and 20 are considered to be met by Jeoung, in view of Kim, and further in view of Miyake, as applied above and which results in: a controller that operates the first and second power modules (Kim: Figure 5); wherein the controller includes separate and dedicated controllers that separately operate the first and second power modules (Kim: 810, 820); wherein the inner and outer rotors are each independently and separately operable to rotate about the rotational axis at dedicated speeds and in dedicated rotational directions about the rotational axis (Jeoung: paragraph 7; Kim: Figure 5: 810, 820).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711